Wells, J.
Upon the facts of this case, and the authorities cited (McAvoy v. Medina, 11 Allen, 548; Lawrence v. The State, 1 Humph. 228; Wentworth v. Day, 3 Met. 354; Symmes v. Frazier, 6 Mass. 345,) the plaintiff did not come into possession of the pocket-book in such manner as to give him the special property therein which belongs to the finder of an article lost by the owner. By the terms of the advertisement the reward could be earned only by the return of the pocket-book by one who had entitled himself to those rights by finding. To discover an article voluntarily laid down by the owner within a banldng house, and upon a desk provided for the use of such persons having business there, is not the finding of a lost article. The occupants of the banking house, and not the plaintiff, were the proper depositaries of an article so left. The plaintiff has not established a legal right to the reward according to the terms by which it was offered, and therefore cannot retain his verdict.

Exceptions sustained.